Case 1:19-mj-00192-MEH Document 9 Filed 08/22/19 USDC Colorado Page 1 of 1

AO 94 (Rev. 06/09) Commitment to Another District

UNITED STATES DISTRICT COURT

for the

District of Colorado

United States of America
Vv.
Case No. = 1:19-mj-00192-MEH

Mathes Samal Sewer

de

Charging District’s
Defendant Case No. 4-19-70997 MAG
COMMITMENT TO ANOTHER DISTRICT
The defendant has been ordered to appear inthe = —_Northern District of __ California ,
Oakland

(if applicable) _ division. The defendant may need an interpreter for this language:

The defendant: (_] will retain an attorney.
Bs requesting court-appointed counsel.

The defendant remains in custody after the initial appearance.

IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.

Lo
Miats ZV _

Judge's signhtfire

michael _F. Nepatty US. Magistete. Snokge

Printed name and title

2a
Date: ———s_—-8/ 9/2019
